ORDER
This matter having been presented to the Court on the motion filed by respondent, MILTON DIAMOND of FREEHOLD, to adjourn the hearing before District IX Ethics Committee docketed as District. Docket No. IX-00-015E, based on respondent’s physical inability to participate in the proceedings or to assist in his defense, and good cause appearing;
IT is ORDERED that MILTON DIAMOND of FREEHOLD, who was admitted to the bar of this State in 1954, is hereby transferred to disability inactive status pursuant to Rule 1:20-12(e), effective immediately, and until the further Order of the Court; and it is further
ORDERED that the ethics proceedings currently pending before the District IX Ethics Committee are hereby stayed pending the further Order of the Court; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period he is on disability inactive status and that respondent comply with Rule 1:20-20 governing attorneys transferred to disability inactive status.